gDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathy Wojtalewicz on 20 April, 2021.
The application has been amended as follows: 
Claim 1 (currently amended): “A microfluidic filtering system comprising: 
a first microfluidic channel; 
a first pump to move fluid along the first microfluidic channel in a first direction; 
a second microfluidic channel; 
a second pump to move fluid along the second microfluidic channel in a second direction opposite to the first direction; and 
a filter channel extending between and interconnecting the first microfluidic channel and the second microfluidic channel; 
wherein the filter channel forms a first obtuse angle with the first microfluidic channel in the first direction, the first obtuse angle configured to reduce clogging or occlusion of the filter channel by particles not passing through the filter channel, and wherein the filter channel forms a second obtuse angle with the second microfluidic channel in the second direction, the second obtuse configured to reduce clogging or occlusion of the filter channel by particles not passing through the filter channel.”
Claim 15 (currently amended): “An apparatus comprising: 
a fluid reservoir; 
a first microfluidic channel having an inlet and an outlet connected to the fluid reservoir;
an inertial bubble jet pump to move fluid from the fluid reservoir though the inlet, along the first microfluidic channel in a first direction, and out the outlet to the fluid reservoir; 
a second microfluidic channel; 
a filter channel extending between and interconnecting the first microfluidic channel and the second microfluidic channel; 
a nozzle opening in the second microfluidic channel; and 
a bubble jet resistor to eject fluid through the nozzle opening during expansion of the formed bubble and to draw fluid into the second microfluidic channel through the filter channel from the first microfluidic channel; 
wherein the filter channel forms a first obtuse angle with the first microfluidic channel in the first direction, the first obtuse angle configured to reduce clogging or occlusion of the filter channel by particles not passing through the filter channel. 
	
REASONS FOR ALLOWANCE
	In view of Applicant’s amendments filed 15 April 2021 all rejections under 35 U.S.C. 112(b), 35 U.S.C. 102, and 35 U.S.C. 103 have been withdrawn. 
	Claims 1 and 3-15 are allowed. 
The closest prior art to the instant application is US pre-grant publication 2004/0256318 to Iida et al. cited in previous Office action (herein Iida) and US pre-grant publication 2010/0051124 to Imran cited in previous Office action.
	Regarding independent claim 1, Iida teaches a separation device for separation of cells, nucleic acids, and proteins in Fig. 2 and Abstract. Iida also teaches a first flow channel 161a (Fig. 2; Paragraph 0013), a second flow channel 161b (Fig. 2; Paragraph 0013), separation flow paths (Fig. 2, Paragraph 0013) between the first and second flow channels,  and a pump disposed in the respective flow channels wherein the flow direction of the fluid in each flow channel is changeable (Paragraph 0125) meaning there would be first pump in the first flow channel that could move fluid one direction and another pump in the second flow channel that could move fluid in the opposite direction. 
Regarding independent claim 14, Fig. 2 of Iida shows a method comprising of step 1; directing a primary flow along first microfluidic channel in a first direction and a step 2; directing a secondary flow along a second microfluidic channel and a second direction opposite the first direction to draw a large particle within the first microfluidic channel against a filtering channel extending between and interconnecting the first microfluidic channel and the second microfluidic channel. 
Regarding independent claim 15, Iida teaches a separation device (Fig. 2; Abstract). Iida also teaches a fluid reservoir. The first flow channel has an inlet adjacently connected to the fluid reservoir and an outlet connected to the fluid reservoir via the channel (Fig. 20). Iida teaches the first flow channel, second flow channel, and separation flow path between the two channels in Fig. 2 and paragraph 0013. Iida teaches there is a joint at each end of the channels (Fig. 3) and each joint has a piping tube opening (Fig. 9) connected to the flow channel corresponding to a nozzle opening. This would include the second flow channel. 

Regarding independent claims 1, 14, and 15; Iida teaches a first obtuse angle with the first microfluidic channel that is facing toward the direction of flow and a second obtuse angle with the second microfluidic channel facing in the same direction as the flow (Fig. 6). Even though Iida states the flow direction in any channel is changeable and shows opposing flow (see [0125] and Fig. 24), Iida does not explicitly teach an obtuse angle facing toward the first flow direction in the first microchannel and an obtuse angle facing the same direction as the second flow direction in the second microfluidic channel. Therefore, according the Iida the angle of the separation/filter channel in relation to the direction of flow is not critical. 
In addition, neither Iida nor Irman teach nor fairly suggest “wherein the filter channel forms a first obtuse angle with the first microfluidic channel in the first direction, the first obtuse angle configured to reduce clogging or occlusion of the filter channel by particles not passing through the filter channel, and wherein the filter channel forms a second obtuse angle with the second microfluidic channel in the second direction, the second obtuse angle configured to reduce clogging or occlusion of the filter channel by particles not passing through the filter channel.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER WECKER/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        

/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797